


Exhibit 10.2(4)

 

TRANSLATION FOR REFERENCE ONLY

 

Dispatch of the Secretary for Transport and Public Works n. 62/2012

 

Using the powers granted by article 64 of the Basic Law of the Special
administrative Region of Macau and pursuant to articles 29.1.c), 49 and the
subsequent articles and 57.1.a) all from Law 6/80/M, of July 5, the Secretary
for Transport and Public Works orders:

 

1.              It is granted by lease, without public tender, as per the terms
and conditions set on the contract annex hereto, that is an integral part to
this dispatch, the plot of land with the area of 71 833 m2, located on the
reclaimed land between the islands of Taipa and Coloane, designated as COTAI,
adjacent to Avenida da Nave Desportiva, to be used to build a complex comprising
one five star hotel (including gaming areas), parking and free area.

 

2.              This dispatch is effective immediately.

 

17 December 2012

 

The Secretary for Transport and Public Works, Lau Si Lo

 

--------------------------------------------------------------------------------

 

Annex

 

(File n. 6 488.01 from the Land, Public Works and Transport Bureau and file n.
44/2012 from the Land Committee)

 

CONTRACT ENTERED INTO BY AND BETWEEN:

 

The Special Administrative Region of Macau (first party)

 

AND

 

MGM Grand Paradise Ltd. (second party)

 

--------------------------------------------------------------------------------


 

Whereas:

 

1.              On August 6, 2007, the company designated as “MGM Grand Paradise
Limited”, with registered office in Macau, Avenida Dr. Sun Yat Sen, n. 1101, MGM
Macau building, registered on the Commercial and Moveable Assets Registry under
n. 18 972, holder of a sub-concession for the operation of games of fortune or
chance or other games in casino on the Macau Special Administrative Region
(MSAR), applied for the concession through lease, without public tender, of a
plot of land with an area of 71 833 m2, located in COTAI, adjacent to Avenida da
Nave Desportiva, to be used to build a complex comprising one five star hotel,
including gaming areas, parking and free area.

 

2.              At the time part of that land was not available because it was
used by the Infrastructure Development Office (GDI) as a construction site and
storage for construction materials.

 

3.              On March 30 and June 15 2010, the said applicant restated its
interest to expand operations and therefore renewed the application for the
above-mentioned land concession, attaching to it the economic and financial
feasibility study and other documents required to advance the procedure.

 

4.              The study was submitted to the opinion of competent departments
within the Land, Public Works and Transport Bureau (DSSOPT) and GDI, the Macau
Government Tourist Office, the Gaming Inspection and Coordination Bureau, the
Civil Aviation Authority, the Transport Bureau, the Fire Services Bureau and the
Land Development Group, with an overall favourable opinion.

 

5.              Taking into account the opinions produced, DSSOPT decided that
the application had the necessary conditions for its approval, as it is viewed
as a project of interest for the development of MSAR, due to the value of its
investment, the significant employment it will generate, both on construction
and hotel operation phases, as well as indirect employment opportunities it will
create within the activities linked to tourism and finally because of the
financial feasibility of the project and the companies proven capacity on
similar ventures.

 

6.              The land with the area of 71 833 m2, is logged in the map n. 6
512/2006, issued by the Cartography and Cadastre Bureau (DSCC), on June 23, 2011
and has no registry on the Real Estate Registry (CRP).

 

7.              As per the street alignment map n. 2008A037, issued by DSSOPT,
on June 2, 2011, the applicant must reserve an area, within the building, for a
passage way comprising a flyover area and install all necessary auxiliary
equipment and such area shall be subject to public easement.

 

8.              The DSSOPT calculated the costs inherent to the land concession
and drafted the contract that was expressly accepted by the applicant in a
written declaration submitted on June 22, 2012.

 

9.              The procedure advanced as per standard terms and the file was
sent to the Land Committee, which on July 26, 2012 issued a favourable opinion
for approval of the application that was confirmed by dispatch of the Chief
Executive on October 5, 2012.

 

10.       As per article 125 of Law 6/80/M, of July 5, the conditions of the
contract annex to this dispatch were notified to the applicant and expressly
accepted on a written declaration issued on October 18, 2012, signed by Ho,
Pansy Catilina Chiu King, with professional address in Macau,  on Avenida
Dr. Sun Yat Sen, n. 1101, MGM Macau building, in the quality of
managing-director and on behalf of the company “MGM Grand Paradise Limited”,
quality and powers confirmed by the  private notary Carlos Duque Simões.

 

11.       The concessionaire paid the premium instalment established on clause
nine, subparagraph 1), of the contract annex to this dispatch.

 

--------------------------------------------------------------------------------


 

CLAUSE ONE — OBJECT OF THE CONTRACT

 

Under the present contract, the first party grants to the second party, through
lease without public tender, a plot of land with the area of 71 833 m2 (seventy
one thousand, eight hundred thirty three square metres), located in the COTAI
reclaimed land, adjacent to the Avenida da Nave Desportiva, with the global
value of $ 1 291 173 332.00 (One billion, two hundred and ninety one million,
one hundred and seventy three thousand, three hundred and thirty two Patacas),
logged in map no. 6512/2006, issued by DSCC, on the 23rd June 2011, which is an
integral part of this contract, not registered at the Property Registry,
hereinafter simply referred to as land plot.

 

CLAUSE TWO — LEASE TERM

 

1.              The lease shall be valid for a period of 25 (twenty five) years
from the publication date in the Official Gazette of the Macau Special
Administrative Region of the dispatch that grants this contract.

 

2.              The lease period, set in the above paragraph, may, in accordance
with the applicable laws, be consecutively renewed.

 

CLAUSE THREE — DEVELOPMENT AND PURPOSE OF THE LAND PLOT

 

1.              The land plot shall be used for the construction of a complex
comprising a five star hotel (including gaming areas), parking and free areas
with the following gross building area:

 

1) 5 star hotel*

287,332m2;

 

--------------------------------------------------------------------------------

*including the areas of the refuge floors

 

2) Parking

86,806m2;

3) Free Area

27,359m2;

 

2.              The second party shall prepare the projects under the terms of
clause thirty five, paragraph two, section 4) of the sub-concession contract for
the operation of games of fortune or chance or other games in casino, in MSAR,
entered into on 19th April 2005, and comply with all other obligations set in
that clause, regarding the projects and works.

 

3.              The second party shall, in conformity with the street alignment
map no. 2008A037, issued on 2nd June 2011, reserve an area within the building
to be built in the land plot for the purpose of raising a pedestrian flyover and
installing the respective accessory equipment.

 

4.              The area mentioned in the previous paragraph is subject to
public easement, implying the following restrictions:

 

1)             Permanent occupation of the area of installation of the flyover
and the respective accessory equipment;

 

2)             Obligation to allow the free access and circulation of
pedestrians;

 

3)             Prohibition of executing any type of construction, permanent or
temporary, that obstructs the utilization of the flyover;

 

--------------------------------------------------------------------------------


 

4)             Obligation to, whenever necessary, consent to the access and
occupation by the first party or the Civic and Municipal Affairs Bureau for the
purpose of carrying out any repair or maintenance works to the flyover.

 

5.              The second party and any subsequent holders of rights arising of
the concession, tenants or holders of any other type of rights of possession
over the complex built in the land plot are obliged to respect and acknowledge
the onus so created, and keep the respective area free.

 

6.              The second party shall comply, when preparing the projects, with
the provisions and technical regulations applicable in the MSAR, namely the
Foundations Regulation, approved by Decree-Law no. 47/96/M, of 26th of August,
and the Regulations Governing Safety and Actions in Structures of Buildings and
Bridges approved by Decree-Law no. 56/96/M, of 16th of September, as well as the
specifications and homologation documents from public entities and
manufacturers’ instructions or from entities that hold patents.

 

7.              Given the particular characteristics of the land plot
development, the operation of gross construction areas reserved for gaming areas
integrated within the gross construction area intended for the «5 star hotel» is
carried out by the second party in the capacity of holder of a sub-concession
for the operation of games of fortune or chance and other games in casinos in
MSAR.

 

CLAUSE FOUR — DEVELOPMENT TERM

 

1.              The development of the land plot shall be concluded within 60
(sixty) months, from the publication date in the Official Gazette of the Macau
Special Administrative Region of the dispatch that grants this contract.

 

2.              The abovementioned period includes the deadlines for submission
by the second party and consideration by the first party, of the construction
project and issuance of the relevant licences.

 

3.              Regarding the submission of the projects and commencement of the
works, the second party shall comply with the following deadlines:

 

1)             90 (ninety) days, from the publication date of the dispatch
mentioned in paragraph 1 of this clause, for the preparation and submission of
the preliminary works project (architectural project);

 

2)             180 (one hundred and eighty) days, from the notification of the
date of the approval of the preliminary works project  for preparation and
submission of the works project (project for foundations, structures, water,
sewage, electricity and other technical projects);

 

3)             90 (ninety) days, from the notification date of the approval of
the works project, for the application for the construction license;

 

4)             15 (fifteen) days from the date the construction licence is
issued for the commencement of works.

 

--------------------------------------------------------------------------------


 

4.              For the purpose of compliance with the deadlines mentioned in
the previous paragraph, the projects are only considered effectively submitted,
when complete and duly accompanied by all the elements.

 

CLAUSE FIVE - PENALTIES

 

1.              Non-compliance with the deadlines set in the previous clause,
regarding the development of the land plot, shall render the second party liable
to a fine up to  $1 000 000.00 (one million patacas), for each  day of delay, up
to 60 (sixty) days; beyond this period and up to the global maximum of 120 (one
hundred and twenty) days, the second party shall be liable to the double of that
amount, notwithstanding the occurrence of special reasons duly justified and
accepted by the first party.

 

2.              The second party is released of the liability referred in the
previous paragraph in the event of force majeure or other relevant facts that
are undeniably beyond its power of control.

 

3.              Cases of force majeure are considered as those resulting
exclusively of unpredictable and unavoidable events.

 

4.              For the purposes of the provision included in paragraph 2, the
second party shall be obligated to communicate, in writing, to the first party,
as soon as possible, the occurrence of the referred events.

 

CLAUSE SIX - RENT

 

1.              During the period of development of the land plot, the second
party shall pay an annual rent of $30.00 (thirty patacas) per square metre of
the land plot, in the global amount of $ 2 154 990.00 (two million, one hundred
and fifty four thousand, nine hundred and ninety patacas).

 

2.              After the conclusion of the development of the land plot, the
second party shall pay an annual rent of $5 451 630.00 (five million, four
hundred and fifty one thousand, six hundred and thirty patacas), as a result of
the aggregate of the following amounts:

 

1) 5 star hotel:

 

287 332 m2 x $15.00/m2

 

$

4 309 980.00;

 

 

2) Parking:

 

86 806m2 x $10.00/m2

 

$

868 060.00;

 

 

3) Free Area:

 

27 359 m2 x 10.00/m2

 

$

273 590.00.

 

 

3.              The rent shall be revised every five years, counting from the
publication date in the Official Gazette of the Macau Special Administrative
Region of the dispatch that grants this contract, notwithstanding the immediate
application of any new amounts set through legislation which may be enacted in
the course of the duration of the present contract.

 

--------------------------------------------------------------------------------


 

CLAUSE SEVEN - GUARANTEE

 

1.              According to article 126 of Law no. 6/80/M, of 5th of July, the
second party shall provide a guarantee in the amount of $2 154 990.00 (two
million, one hundred and fifty four thousand, nine hundred and ninety patacas),
by deposit or bank guarantee acceptable to the first party.

 

2.              The amount of the guarantee, mentioned in the previous
paragraph, shall always be equal to the amount of the annual rent.

 

3.              The guarantee referred in paragraph 1 shall be returned to the
second party by the Financial Services Bureau, upon its request, after the
submission of the occupancy permit issued by DSSOPT.

 

CLAUSE EIGHT — SPECIAL OBLIGATIONS

 

1.              The following are special obligations that shall be borne,
exclusively by the second party:

 

1) To vacate the land and to remove all the existing constructions and
materials, if any;

 

2) To reroute and/or remove all the existing infrastructures in the granted land
plot and adjacent zones, namely, sewage network, water supply, electricity and
telecommunications;

 

3) To execute the urban layout works, street paving and sidewalks of the
surrounding areas of the granted land plot, which shall comply with the project
as presented by the second party and approved by the first party.

 

2.              The second party is obliged to prepare all the execution
projects of the works mentioned in the previous paragraph, which have to be
approved by the first party.

 

3.              The second party guarantees the good execution and quality of
materials and equipment to be used in the construction works mentioned in
paragraph 1 section 3) during a period of two years, from the date of the
provisional reception of those works, and shall be liable for the repair and
maintenance of any defects during that period.

 

CLAUSE NINE — CONTRACT PREMIUM

 

The second party pays to the first party, as a premium of the contract the
global amount of $ 1 291 173 332.00 (one billion two hundred and ninety one
million, one hundred and seventy three thousand, three hundred and thirty two
patacas), as follows:

 

1)             $ 450 000 000.00 (four hundred fifty million patacas), upon
remittance of the declaration of acceptance of the conditions of the present
contract, as refer to in article 125 of Law no. 6/80/M, of 5th of July;

 

2)             The outstanding, in the amount of 841 173 332.00 (eight hundred
and forty one million, one hundred and seventy three thousand, three hundred and
thirty two patacas) subject to an annual interest rate of 5%, shall be paid in 8
(eight) instalments due every six months, equal and including capital and
interest, in the amount of $117 316 212.00 (one hundred and seventeen million,
three hundred and sixteen thousand, two hundred and twelve patacas) each, the
first instalment being due 6 (six) months subsequent to the publication in the
Official Gazette of the Macau Special Administrative Region of the dispatch that
grants this contract.

 

--------------------------------------------------------------------------------


 

CLAUSE TEN — EXCESS MATERIALS OF THE LAND PLOT

 

1.              The second party is explicitly forbidden to remove from the land
plot, without prior authorisation in writing from the first party, any
materials, such as soil, rock, gravel, and sand, from excavations for
foundations and land levelling.

 

2.              Authorisations shall only be given, by the first party, for the
removal of materials that cannot be used in the land plot or are unsuitable for
any other purpose.

 

3.              The materials removed with authorisation of the first party are
transported to a location set by the first party.

 

4.              Without prejudice of a payment of a compensation to be set by
the DSSOPT experts, depending on the materials actually removed, non-compliance
with this clause, shall render the second party liable for the following
sanctions:

 

1) For the 1st breach: $ 20 000.00 to $ 50 000.00 patacas;

 

2) For the 2nd breach: $ 50 001.00 to $ 100 000.00 patacas;

 

3) For the 3rd breach: $ 100 001.00 to $ 200 000.00 patacas;

 

4) From the 4th breach onwards the first party has the power to terminate the
contract.

 

CLAUSE ELEVEN — OCCUPANCY PERMIT

 

The occupancy permit shall only be issued after presentation of proof of full
settlement of the premium sum mentioned in clause nine and compliance of all
obligations set in clause eight.

 

CLAUSE TWELVE - TRANSFER

 

1.              The transfer of any rights derived from this contract, given its
nature, shall be subject to prior authorisation from the first party and
transferee shall be subject to review of the conditions of this contract.

 

2.              In order to guarantee the funding that may be necessary for the
construction, the second party may mortgage the right of lease over the granted
land plot in favour of any financial institutions, with its head office or a
branch in MSAR, pursuant to article 2 of Decree-law no. 51/83/M of 26th of
December.

 

CLAUSE THIRTEEN - MONITORING

 

During the development period of the granted land plot, the second party shall
be obligated to allow the officials of Government Services with supervision
responsibilities to have access to the site and the works, giving them all the
assistance and means for the fulfilment of their tasks.

 

CLAUSE FOURTEEN - EXPIRATION

 

1.              This contract expires in the occurrence of the following events:

 

1) At the end of the aggravated fine deadline, pursuant to paragraph 1 of clause
five;

 

--------------------------------------------------------------------------------


 

2) Modification, without consent, of the land plot concession purpose while the
development of the land plot is not concluded;

 

3) Interruption of the development of the land plot for a period over 90
(ninety) days, except for special reasons duly justified and accepted by the
first party.

 

2.              The expiration of the contract is declared by dispatch from the
Chief Executive, to be published in the Official Gazette of the Macau Special
Administrative Region.

 

3.              The expiration of the contract leads to the reversal, total or
partial, of the land plot, to the possession of the first party, with all its
improvements, and the second party does not have the right to seek any
compensation.

 

CLAUSE FIFTEEN - TERMINATION

 

1. This contract may be terminated in the occurrence of the following events:

 

1) Failure to pay the rent on a timely manner;

 

2) Modification, without consent, of the land plot development or, in the event
that the land plot development is concluded, of the concession purpose;

 

3) Default on any obligations set in clauses eight or nine;

 

4) Repeated default, from the 4th time, on obligations set in clause ten;

 

5) Transfer of rights emerging from the land plot concession in violation of
clause twelve.

 

2.              The termination of the contract is declared by dispatch from the
Chief Executive, to be published in the Official Gazette of the Macau Special
Administrative Region.

 

CLAUSE SIXTEEN - JURISDICTION

 

For the purpose of dispute resolution in connection with this contract, the
competent jurisdiction is the Courts of the Macau Special Administrative Region.

 

CLAUSE SEVENTEEN — APPLICABLE LAW

 

This contract is governed, in unforeseen matters, by Law no. 6/80/M, of
5th July, and other applicable legislation.

 

--------------------------------------------------------------------------------
